Exhibit 10.1

 

CITIGROUP GLOBAL MARKETS INC.
388 Greenwich Street
New York, New York 10013

 

UBS AG, STAMFORD BRANCH
677 Washington Boulevard
Stamford, CT 06901

 

 

 

 

 

UBS SECURITES LLC
677 Washington Boulevard
Stamford, CT 06901

 

As of September 9, 2014

 

SELECT INCOME REIT

Two Newton Place

255 Washington Street, Suite 300

Newton, Massachusetts 02458-2076

Attention:                                         John C. Popeo

Chief Financial Officer

 

JEFFERIES FINANCE LLC

520 Madison Avenue

New York, NY 10022

Attention:                                         E. Joseph Hess

Managing Director

 

BANK OF AMERICA, N.A.

Corporate Debt Products — Real Estate

IL4-135-06-11

135 S. LaSalle Street

Chicago, Illinois 60603

Attention:                                         Cheryl Sneor

Vice President

MORGAN STANLEY BANK, N.A.

One Utah Center

201 South Main Street, 5th Floor

Salt Lake City, Utah 84111

Attention:                                         Steve Delany

 

ROYAL BANK OF CANADA

3 World Financial Center

200 Vesey Street, 12th Floor

New York, NY 10281

Attention:                                         Sheena Lee

Associate

 

Select Income REIT
$1,000,000,000 Senior Unsecured Bridge Loan Commitment Letter
JOINDER AGREEMENT

 

Ladies and Gentlemen:

 

Reference is made to the Senior Unsecured Bridge Loan Commitment Letter dated as
of August 30, 2014 (together with the exhibits and annexes attached thereto and
as amended and otherwise modified from time to time, the “Commitment Letter”)
between Citigroup Global Markets Inc. (“CGMI”) on behalf of Citi (as defined
below), and UBS AG, Stamford Branch (“UBS Bank”; and individually and
collectively with UBS Securities LLC (“UBS Securities”), as the context may
require, “UBS”, and, together with CGMI, each in its capacity as a Commitment
Party, the “Initial Commitment Parties”) and Select Income REIT (the
“Borrower”).  Capitalized terms used but not defined herein are used with the
meanings assigned to them in the Commitment Letter.  This Joinder Agreement to
Senior Unsecured Bridge Loan Commitment Letter (this “Joinder Agreement”) sets
forth the understanding and agreement of the parties hereto regarding the
joinder of each party identified on the signature pages hereof as an “Additional
Commitment Party” (collectively, the “Additional Commitment Parties” and,
together with the Initial Commitment Parties, the “Commitment Parties”) to the
Commitment Letter.

 

--------------------------------------------------------------------------------


 

For the purposes of this Joinder Agreement and the Commitment Letter, “Citi”
shall mean CGMI, Citibank, N.A., Citicorp North America, Inc. and/or any of
their affiliates as Citi shall determine to be appropriate to provide the
services contemplated herein and such affiliates shall be entitled to the
benefits afforded to Citi hereunder.

 

Each Additional Commitment Party (a) commits, on a several but not joint basis,
on the terms and conditions set forth herein and in the Commitment Letter, to
provide a portion of the Facility in the principal amount specified on its
signature page hereto (such amount its “Maximum Commitment Amount”) and
(b) shall become a party to the Commitment Letter and shall be deemed a
“Commitment Party” thereunder and its commitment hereunder shall be deemed a
“commitment” thereunder with the same force and effect as if originally named
therein as a Commitment Party and having all the benefits, rights, remedies and
protective provisions afforded to a Commitment Party thereunder and having all
the same duties and obligations of a Commitment Party thereunder and owed all
the duties and obligations of the Borrower to the Commitment Parties
thereunder.  The commitment of each Commitment Party to provide a portion of the
Facility under this Joinder Agreement or the Commitment Letter is referred to
herein as its “Commitment” and collectively as the “Commitments”.  Each
Additional Commitment Party’s commitments and agreements hereunder are subject
solely to the conditions precedent set forth in Section 1(c) of the Commitment
Letter and the conditions precedent contained in the section entitled
“Conditions Precedent to Funding” in Annex I of the Commitment Letter (subject
in all respects to the Certain Funds Provision).

 

On or promptly following the date hereof, in connection with the primary
syndication of the Facility by the Arrangers, the Arrangers shall allocate (the
“Commitment Allocation”) the Commitments among the Commitment Parties; provided,
however, that pursuant to the Commitment Allocation (i) the Commitment allocated
to any Additional Commitment Party shall not exceed its Maximum Commitment
Amount, (ii) any reduction of the Additional Commitment Parties’ Commitments
below their respective Maximum Commitment Amounts shall be in accordance with
the terms of the Commitment Letter and (iii) the aggregate Commitments of all
the Commitment Parties shall not be less than $1,000,000,000 (unless reduced
pursuant to the Commitment Letter) or exceed $1,000,000,000.  On the date of the
Commitment Allocation the Arrangers shall notify the Additional Commitment
Parties and the Borrower of the Commitment Allocation in the form of Schedule I
hereto (the “Commitment Schedule”), whereupon the Commitments of the Initial
Commitment Parties under the Commitment Letter (as in effect immediately prior
to the execution hereof) shall, in accordance with the Commitment Letter, be
reduced, on a ratable basis, dollar-for-dollar, by the aggregate amount of the
Commitments of the Additional Commitment Parties pursuant to the Commitment
Allocation, such that the Commitment of each Commitment Party shall be as set
forth in the Commitment Schedule and such Commitment Schedule shall be deemed
incorporated into this Joinder Agreement.

 

As consideration for the Commitments of each Additional Commitment Party, the
Borrower agrees to pay (without duplication) the fees as set forth in Annex I of
the Commitment Letter, which shall be the only fees payable to the Additional
Commitment Parties in connection with the Facility.

 

Each Additional Commitment Party agrees that the syndication of the Facility
shall be managed by the Arrangers on the terms set forth in the Commitment
Letter.  Each Additional Commitment Party acknowledges and agrees that it shall
not engage, nor shall it authorize any person on its behalf to engage, in any
secondary selling or any solicitation of offers to purchase loans or commitments
with respect to the Facility until such time as the Arrangers declare the
primary syndication of the Facility to be complete.  Furthermore, each
Additional Commitment Party represents that its Commitment represents a
commitment from such Additional Commitment Party only, and does not in any way
include a commitment or other arrangement from any other unaffiliated
institution.  Each Arranger acknowledges the completion of a Successful
Syndication upon the execution and delivery of this Joinder Agreement by all of
the parties hereto.

 

Each party hereto agrees that each Additional Commitment Party shall be bound by
the terms and conditions of the Commitment Letter, and shall have all the rights
and obligations with respect to its Commitment, to the extent set forth therein;
provided, however, that this paragraph shall not apply to, and the Additional
Commitment Parties shall not have any rights or benefits with respect to,
(a) roles or titles assigned

 

2

--------------------------------------------------------------------------------


 

to the Arrangers pursuant to the Commitment Letter, (b) the provisions of the
Commitment Letter applicable to the Arrangers and the Administrative Agent in
their capacities as such and (c) any provisions of the Fee Letter.

 

This Joinder Agreement may not be assigned by any party hereto without the prior
written consent of each other party hereto (and any purported assignment without
such consent shall be null and void); provided, however, that a Commitment Party
may (i) assign its Commitment only in a syndication as permitted by and pursuant
to the Commitment Letter and (ii) each Additional Commitment Party shall have
its commitments reduced on the same basis as Citi and UBS as set forth in
Section 3 of the Commitment Letter and the section entitled “Mandatory
Prepayments and Commitment Reductions” in Annex I to the Commitment Letter. 
This Joinder Agreement is intended to be solely for the benefit of the parties
hereto (and the Indemnified Persons) and is not intended to confer any benefits
upon, or create any rights in favor of, any person other than the parties hereto
(and the Indemnified Persons).

 

Following the execution and delivery of this Joinder Agreement by each of the
parties hereto, the Commitment Letter and this Joinder Agreement shall be
construed as a single instrument to the extent necessary to give effect to the
provisions hereof and thereof.  Notwithstanding any provision hereof or of the
Commitment Letter, it is agreed and understood that all obligations of each of
the Commitment Parties, whether pursuant hereto or pursuant to the Commitment
Letter, shall be several and not joint obligations.

 

Each Additional Commitment Party acknowledges that it has, independently and
without any reliance upon either Arranger or any of its affiliates, or any of
its officers, directors, employees, agents, advisors or representatives, and
based on the financial statements of the Borrower and its consolidated
subsidiaries and the Target and such other documents as it has deemed
appropriate, made its own credit analysis and decision to provide a Commitment
and enter into this Joinder Agreement.

 

This Joinder Agreement may not be amended or any provision hereof waived or
modified except by an instrument in writing signed by each party hereto.  This
Joinder Agreement may be executed in any number of counterparts, each of which
shall be deemed an original and all of which, when taken together, shall
constitute one agreement.  Delivery of an executed counterpart of a signature
page of this Joinder Agreement by facsimile transmission or by “.pdf” or similar
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof.

 

Each party hereto agrees that this Joinder Agreement and its contents are
subject to the indemnification, jurisdiction, service of process, governing law,
waiver of jury trial and confidentiality provisions of the Commitment Letter.

 

All Commitments of the Additional Commitment Parties shall continue until the
Termination Date.  The Commitments of the Additional Commitment Parties
hereunder shall be superseded by the commitments in respect of the Facility set
forth in the Operative Documents.

 

If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms hereof by returning to us an executed counterpart
hereof.

 

[Balance of Page Intentionally Left Blank.]

 

3

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

CITIGROUP GLOBAL MARKETS INC.

 

 

 

 

 

 

By

/s/ David Bouton

 

 

Name: David Bouton

 

 

Title: Managing Director

 

 

 

 

 

UBS AG, STAMFORD BRANCH

 

 

 

 

 

 

By

/s/ Kevin T. Pluff

 

 

Name: Kevin T. Pluff

 

 

Title: Managing Director

 

 

Leveraged Capital Markets

 

 

 

 

 

 

By

/s/ John Stroll

 

 

Name: John Stroll

 

 

Title: Director

 

 

 

 

 

UBS SECURITIES LLC

 

 

 

 

 

 

By

/s/ Kevin T. Pluff

 

 

Name: Kevin T. Pluff

 

 

Title: Managing Director

 

 

Leveraged Capital Markets

 

 

 

 

 

 

By

/s/ John Stroll

 

 

Name: John Stroll

 

 

Title: Director

 

[Signatures Continued on Next Page.]

 

[Signature Page to Joinder Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as an Additional Commitment Party

 

 

 

 

 

 

 

By

/s/ Cheryl Sneor

 

 

Name: Cheryl Sneor

 

 

Title: Vice President

 

 

 

 

 

 

 

Maximum Commitment Amount: $166,666,666.67

 

[Signatures Continued on Next Page.]

 

[Signature Page to Joinder Agreement]

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as an Additional Commitment Party

 

 

 

 

 

 

 

By

/s/ Joshua Freedman

 

 

Name: Joshua Freedman

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

Maximum Commitment Amount: $166,666,666.67

 

[Signatures Continued on Next Page.]

 

[Signature Page to Joinder Agreement]

 

--------------------------------------------------------------------------------


 

 

JEFFERIES FINANCE LLC, as an Additional Commitment Party

 

 

 

 

 

 

 

By

/s/ J. Paul McDonnell

 

 

Name:

J. Paul McDonnell

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

Maximum Commitment Amount: $166,666,666.67

 

[Signatures Continued on Next Page.]

 

[Signature Page to Joinder Agreement]

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A., as an Additional Commitment Party

 

 

 

 

 

 

 

By

/s/ Subhalakshmi Ghosh-Kohli

 

 

Name:

Subhalakshmi Ghosh-Kohli

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

Maximum Commitment Amount: $166,666,666.67

 

[Signatures Continued on Next Page.]

 

[Signature Page to Joinder Agreement]

 

--------------------------------------------------------------------------------


 

ACCEPTED AND AGREED
on September 9, 2014:

 

SELECT INCOME REIT

 

By

/s/ David M. Blackman

 

 

Name: David M. Blackman

 

 

Title: President and Chief Operating Officer

 

 

[Signature Page to Joinder Agreement]

 

--------------------------------------------------------------------------------


 

Schedule I
to Joinder Agreement to Commitment Letter

 

Commitments

 

Commitment Party

 

Commitment

 

Citi

 

$

166,666,666.68

 

UBS

 

$

166,666,666.68

 

Bank of America, N.A.

 

$

166,666,666.66

 

Royal Bank of Canada

 

$

166,666,666.66

 

Jefferies Finance LLC

 

$

166,666,666.66

 

Morgan Stanley Bank, N.A.

 

$

166,666,666.66

 

Total:

 

$

1,000,000,000.00

 

 

1

--------------------------------------------------------------------------------